USCA1 Opinion

	




          March 29, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1795                             BARBARA CONCEPCION-MORALES,                                Plaintiff, Appellant,                                          v.                           COMMISSIONER OF SOCIAL SECURITY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                         FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                          Boudin and Stahl, Circuit Judges.                                            ______________                                 ____________________            Juan A. Hernandez Rivera and Raymond  Rivera Esteves on brief  for            ________________________     _______________________        appellant.            Guillermo  Gil,  United  States Attorney,  Maria  Hortensia  Rios-            ______________                             _______________________        Gandara, Assistant United States Attorney, and Sara Gardiner Kilkenny,        _______                                        ______________________        Attorney,  Region  I, Social  Security  Administration,  on brief  for        appellee.                                 ____________________                                 ____________________                 Per Curiam.   Claimant Jose Gonzalez  appeals a district                 __________            court order that upheld a decision by the Commissioner of the            Social   Security   Administration  that   denied  claimant's            application for child's disability benefits.  See 42 U.S.C.                                                            ___            402(d)(1).   Claimant, who was  18 when he  filed his initial            application, alleged that  he suffered from  disabling mental            retardation since  birth.1   We have thoroughly  reviewed the                                     1            record and the parties'  briefs on appeal.  We  conclude that            the     district  court   was  correct  in   concluding  that            Commissioner's decision is supported by substantial evidence.            We add the following comments.                 1.    Claimant's contention  that  the  record does  not            support  the  ALJ's  conclusion  that  he  is  able  to  work            independently without close supervision is belied by the fact            that claimant adduced  no evidence to  show that he  required                                   __            special supervision to perform any of the part time jobs that            he had done  in the past.   To be  sure, claimant's  teachers            reported that he required "direct supervision" to perform and            complete tasks  in the vocational soldering  program in which            claimant was  enrolled.   But this  does  not establish  that                                            ____________________               1We  note  that  the  named  plaintiff  in  this  case  is               1            claimant's  mother,  Barbara Concepcion-Morales.   Claimant's            disability application was based  on her earnings record, and            she completed   the disability claim application forms on her            son's  behalf.   As claimant  Gonzalez is  the real  party in            interest, we speak of him as the sole appellant.            claimant  requires  close   supervision  to  perform   simple            unskilled work.2                             2                 2.  The  ALJ implicitly relied on the Grid  to find that            claimant  was  capable  of  the  full  range  of  skilled and            unskilled  work  at all  exertional  levels.   See  Ortiz  v.                                                           ___  _____            Secretary  of Health and Human Services, 890 F.2d 520, 524 n.            ________________________________________            4 (1st Cir. 1989).  This conclusion is supportable insofar as            it pertains  to  unskilled work.    The evidence  shows  that            claimant had at most moderate limitations in his ability meet            the  basic demands of unskilled  work.3  While  it would have                                                  3            been  preferable  for  the   ALJ  to  have  taken  vocational            testimony, the  record suggests  that claimant's mild  mental            retardation  did  not  significantly  diminish  the  base  of            unskilled  work  that  is otherwise  available  to  claimant,            particularly  given  the  fact  that  this  claimant  has  no                                                                       __            exertional limitations.                   3. Contrary  to claimant's  argument on appeal,  the ALJ            did not impermissibly find that claimant's impairment was not            severe  within the  meaning of  step two  in contrast  to the                                            ____________________               2Similarly,  while  Dr.  Cabiya  reported  that claimant's               2            ability  to  learn  a  simple  repetitive  task  under  close                     to  learn            supervision appeared  appropriate, he did not  say that close            supervision was required for claimant to continuously perform            simple  unskilled jobs.  The record suggests that this is not            the case.                3See SSR  85-15 (basic  demands of unskilled  work include               3___            ability  to   carry  out  simply  instructions,   to  respond            appropriately to supervision and  coworkers, and to deal with            changes in work setting).                                         -4-            opinions of the Commissioner's  consultants.  While the ALJ's            PRTF contained  ratings  that correspond  with  a  non-severe            impairment,  the   remainder  of  the   ALJ's  opinion  holds            otherwise.  Under these circumstances, we disregard the ALJ's            contrary ratings. See Ortiz, 890 F.2d at 525 n. 6.                              ___ _____                 Affirmed.                 ________                                         -5-